DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiefer, DE 4306209, in view of Magyar et al, WO 99/05636.
Kiefer discloses a method for coding and identifying a two-dimensional work-piece (1) having the following method steps: coding the work-piece (1), a code being produced in the form of a local modification in the material structure of the base material of the work-piece (1) within 
Kiefer fails to disclose storing the code read in a memory device, reading out the code again by means of eddy current measurement, and comparing the stored code and the code newly read.
Magyar et al disclose a method for coding and identifying a plate workpiece which includes reading the code and comparing the code read with a previously stored code (see page 2, lines 1-3).
Therefore, it would have been obvious for an ordinary artisan at the time the invention was made to modify the teachings of Kiefer to include means for storing reference data to compare with currently read data in order to identify the work-piece. Furthermore, the method of storing reference data for comparing with currently read data identify items is well-known in the art. Therefore, it would have been an obvious extension as taught by the prior art.
Regarding claim 2, the code is generated prior to the first read process by a modification in the surface contour of the base material (see Kiefer, column 1, lines 34-38).
Regarding claim 3, the base material is deformed and so the modification of the surface contour of the base material is obliterated (see Kiefer, column 1, lines 41-45).

Regarding claims 5-6 and 16-17, since the Eddy-current sensor of Kiefer calibrates the distance, such calibration includes thickness correction of the material.
Regarding claim 9, once the code is read and compared, the method of confirming the result is matter of engineering choice for signaling whether the work-piece is identified or not. Such step would have been obvious to an ordinary artisan.
Regarding claim 10, the distance is calibrated so the signal is independent of the distance of Eddy-current sensor from the surface of the reading region.
Regarding claim 11, Kiefer teaches producing a basic code pattern or a check in a vicinity of the local modification in the material structure of the base material of the work piece (see fig. 1).
Regarding claims 13-14, the type of Eddy-current sensor is matter of engineering design choice for meeting specific customer requirements. Both Kiefer and Magyar et al disclose the type of Eddy-current sensor for performing the coding and reading of the code, any type of Eddy-current sensor could be used in order to satisfy specific customer needs. 
Regarding claims 19-20, Kiefer teaches these limitations. See above.
Allowable Subject Matter
Claims 7-8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches a method for identifying metal work-pieces which includes a first reading of the code formed thereon the work-piece, after the first reading the work-piece is subject to a further treatment and wherein the code on the work-piece generates a microstructure change in the base material due to the coding such that at least in a sub-region of the coding region, a modification to the at least one of the electrical conductivity or the permeability resulting from the code is greater than that resulting from the further treatment. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Response to Arguments
8.	Applicant's arguments filed 12/01/20 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
	In response to the applicant’s argument that the prior art (Kiefer) fails to disclose an eddy current signal calibrated to a distance between the eddy-current sensor and a surface of the base material of the work-piece is determined for the reading out of the code, the examiner respectfully disagrees. Kiefer disclose a signal calibrated to the distance of the eddy current sensor (4) from the surface of the reading region (13, 14) being determined, wherein the notches result in different distances of the reading head from the material and thus different magnetic resistances of the oscillating circuit, which are detected. The different distance causes to have different magnetic resistance, which therefore, calibrated based on the distance between the sensor and the work-piece. The applicant’s argument is not persuasive. Refer to the rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


DANIEL . ST CYR
Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876